Title: To Thomas Jefferson from Henry Marchant, 28 September 1793
From: Marchant, Henry
To: Jefferson, Thomas



Sir
Newport State of Rhode Island Sepr. 28th. 1793.
 
As the Appointments to the fœderal Offices were honored by Your Communication of them, I presume it proper, that through the Secretary of State, the President of the United States should be informed of any Vacancies. Mr. Channing the United States Attorney for the District of Rhode Island departed this Life on Saturday the twenty second Instant. In Him the Publick sustain the Loss of an active, vigilant Officer, and a firm Patriot. In His Profession He was of the first Rank. As a Gentleman Society feel His departure: A Wife and nine Children are left inconsoleable.
Sir, I know not but I may have transgressed in the mode of my Communication to the President of the 3d. of August last, respecting the Conduct of Wm. Davis, Commander of the Ship Catherine, the Steps taken therein, and the Circumstances which arose thereon. Upon Reflection afterwards I was led to suspect, I ought to have transmitted them through You. If I was wrong I should wish to be set right. You may rely upon it my Errors will never arise from any disrespect either to the President or to the Secretary of State, for I am with sincere Esteem and high Respect Your most obedient and very humble Servt.

Henry Marchant

 